DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/08/2021 has been entered.
Response to Amendment
The amendment filed on April 8, 2021 has been entered.  Amendment of claims 1, 14-15 and 25 is acknowledged.  Claims 1-4, 6, 10, 13-15, 18-20 and 24-25 are currently under consideration in this application.
The rejection of claims 1-4, 6, 10, 13-15, 18-20 and 24 under 35 U.S.C. 112(b) is withdrawn in view of Applicant's claim amendments. 
The rejection of claims 14-15 under 35 U.S.C. 112(d) is withdrawn in view of Applicant's claim amendments. 
The provisional rejection of claims 1 and 2 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6 of copending Application No. 

Claim Objections
Claim 24 is objected to because of the following informalities:    
Claim 24, line 3: "forms" should be amended to "form".  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dudani (Dudani, J.S. et al., Sustained-Release Synthetic Biomarkers for Monitoring Thrombosis and Inflammation Using Point-of-Care Compatible Readouts, in view of Bhatia (WO2014197840A1) and Ren (US9006415B2).  
Regarding claims 1 and 3, Dudani teaches an exogenous nanosensor (activity sensor) that was optimized for delivery under the skin and subsequent diffusion into the bloodstream (Dudani Pg 2920, Col. 1, ¶ 2, lines 4-6). Dudani utilized a large poly(ethylene glycol) (PEG) 40 kDa (carrier comprising one or a plurality of molecular subunits) scaffold as a chaperone for urinary biomarkers (detectable reporters) (Dudani Pg 2920, §2.1, lines 4-5).  Peptide sequences designed for their selective protease sensitivity were linked to urinary reporters and coupled to multiarm PEG (eight reactive groups) scaffold molecules (linked to the carrier by a cleavable linker containing a cleavage site of an enzyme) (Dudani Pg 2920, §2.1, lines 11- Col. 2, line 1).  Synthetic peptide substrates can be chosen to be efficiently cleaved by disease-associated proteases of interest, thereby releasing urinary reporters (Dudani Pg 2920, Col. 2, ¶ 1, lines 7-9). The utility of a thrombin sensor to identify thrombosis and an Matrix metalloproteinase (MMP) sensor to measure inflammation is demonstrated (Abstract, lines 10-12). Supplementary Figure 1a depicts orthogonally encoded ligand urinary reporters for thrombin and MMP substrates (Supplemental Information Pg. 2, Supplementary Figure 1a).  
	Dudani does not teach at least two distinct detectable reporters linked by a cleavable linker containing a cleavage site to report activity of at least two different enzymes or at least one fatty acid linked to the carrier. 
	Bhatia teaches biomarker nanoparticles capable of quantitatively detecting enzymatic activity in vivo (Bhatia Abstract, line 2), wherein the carrier may include Bhatia Pg. 14, line 30 – Page 15, line 1). The detectable marker is composed of a capture ligand and a detection ligand connected by a linker (Bhatia Pg. 14, lines 8-9). The capture and detection ligand each independently may be one or more of the following: a protein, a peptide, a polysaccharide, a nucleic acid, a fluorescent molecule, or a small molecule, for example. In some embodiments the detection ligand or the capture ligand may be, but is not limited to, one of the following: Alexa488, TAMRA, DNP, fluorescein, Oregon Green, Texas Red, Dansyl, BODIPY, Alexa405, Cascade Blue, Lucifer Yellow, Nitrotyrosine, HA-tag, FLAG-tag, His-tag, Myc-tag, V5-tag, S-tag, biotin or streptavidin (Bhatia Pg. 14, lines 16-22). The enzyme susceptible site is dependent on enzymes that are active in a specific disease state (Bhatia Pg. 22, lines 15-16). Table 1 provides a non-limiting list of enzymes associated with (either increased or decreased with respect to normal) disease and in some instances, the specific substrate. Table 2 provides a non-limiting list of substrates associated with disease or other conditions (Bhatia Pg. 23, lines 8-11). In Table 1 and Table 2, Enzyme/substrate combinations are listed, including MMP-2, MMP-9, kallikreins, cathepsins, serine proteases (Bhatia Pgs. 23-26). Bhatia also teaches the biomarker nanoparticles having multiple therapeutic agents, each therapeutic agent associated with a discreet detectable marker could be administered to a subject having a disease to assess which therapeutic agent is most effective in that individual subject (Bhatia Pg. 43, lines 17-20). Therapeutic agents are also referred to as candidate agents (Bhatia Pg. 43, lines 29-30). Candidate agents comprise functional chemical groups necessary for structural interactions with Bhatia Pg. 43, line 34 – Pg. 44, line 1). Candidate agents also can be biomolecules such as peptides, saccharides, fatty acids, sterols (Bhatia Pg. 44, lines 5-6). 
	Ren teaches a composition comprising a polypeptide comprising a first homing domain and a second cell-penetrating domain, wherein the second cell-penetrating domain is N-terminal to the first homing domain and the N-terminus of the polypeptide is modified with a lipophilic group, and a nucleic acid, wherein the nucleic acid is non-covalently associated with the second cell-penetrating domain, and wherein the second cell-penetrating domain has two or more basic amino acids, and wherein the number of basic amino acids within the second cell penetrating domain is below a threshold level of amino acids above which the polypeptide targets cells non-specifically (Ren Claim 1).  Ren teaches the nucleic acid is an siRNA, and wherein the polypeptide assembles into a light-scattering complex upon complexation with the siRNA molecule (Ren Claim 2).  Upon complexation with siRNA, the resulting nanocomplex is stable, non-immunostimulatory, displays homing peptides in a multivalent fashion that increases their binding avidity (Ren Col. 3, lines 17-20).  Ren discloses the lipophilic group is myristic acid (Ren Claim 13) or the lipophilic group is a saturated fatty acid (Ren Claim 25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudani's activity sensor with at least two distinct detectable reporters to report activity of different  enzymes, as taught by Bhatia, and at least one fatty acid linked to the carrier, as taught by Bhatia and Ren, because different enzymes can be involved at different stages in a disease state (Bhatia Pg. 33, 
Regarding claim 4, Dudani teaches peptide sequences designed for their selective protease sensitivity were linked to urinary reporters and coupled to multiarm PEG (eight reactive groups) scaffold molecules (linked to the carrier by a cleavable linker containing a cleavage site of an enzyme) (Dudani Pg 2920, §2.1, lines 11- Col. 2, line 1).  Synthetic peptide substrates can be chosen to be efficiently cleaved by disease-associated proteases of interest, thereby releasing urinary reporters (Dudani Pg 2920, Col. 2, ¶ 1, lines 7-9).  The utility of a thrombin sensor to identify thrombosis and a matrix metalloproteinase (MMP) sensor to measure inflammation is demonstrated (Abstract, lines 10-12).  Supplementary Figure 1a depicts orthogonally encoded ligand urinary reporters for thrombin and MMP substrates (Supplemental Information Pg. 2, Supplementary Figure 1a).  
Regarding claim 6, Dudani teaches peptide sequences designed for their selective protease sensitivity were linked to urinary reporters (collectively referred to as synthetic biomarkers) and coupled to multiarm PEG (eight reactive groups) scaffold molecule (Dudani Pg 2920, §2.1, lines 10-13; Dudani page 2921, Figure 1a).

    PNG
    media_image1.png
    299
    601
    media_image1.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dudani (Dudani, J.S. et al., Sustained-Release Synthetic Biomarkers for Monitoring Thrombosis and Inflammation Using Point-of-Care Compatible Readouts, 2016, Advanced Functional Materials, 26, 2919-2928) in view of Bhatia (WO2014197840A1) and Ren (US9006415B2) and further in view of Lin (Lin, C. et al., PEG Hydrogels for the Controlled Release of Biomolecules in Regenerative Medicine, 2009, Pharmaceutical Research, 26(3), 631-643). 
Regarding claim 2, Dudani in view of Bhatia and Ren teaches the carrier comprises PEG scaffold molecules (Dudani Pg 2920, Col. 2, line 1), but does not explicitly teach the PEG scaffold is comprised of covalently linked PEG subunits. 
Lin teaches covalently-crosslinking leads to relatively stable hydrogel structures with tunable physicochemical properties (Lin Pg 632, Col. 1, ¶ 3, lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudani's PEG scaffold carrier with covalently linked PEG subunits as taught by Lin so that the PEG scaffold is stable (Lin Pg 632, Col. 1, ¶ 3, lines 3-4).

Claims 10, 14-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dudani (Dudani, J.S. et al., Sustained-Release Synthetic Biomarkers for Monitoring Thrombosis and Inflammation Using Point-of-Care Compatible Readouts, 2016, Advanced Functional Materials, 26, 2919-2928) in view of Bhatia (WO2014197840A1) and Ren (US9006415B2) and further in view of Kwon (Kwon, . 
Regarding claim 10, Dudani in view of Bhatia and Ren teaches synthetic biomarkers comprise a protease-resistant D-stereoisomer of glutamate-fibrinopeptide B (tuning domain) (Dudani Pg 2920, Col. 2, ¶ 1, lines 2-3, but does not teach a plurality of tuning domains, wherein the tuning domains comprise biocompatible polymer linked to the reporters. 
Kwon depicts an activity based nanosensor (ABN) comprising a plurality of tumour-penetrating peptide LyP-1 linked to the ABN with PEG and a plurality urinary reporters linked to the ABN with PEG (Kwon Pg. 4, Fig. 3a). 

    PNG
    media_image2.png
    290
    405
    media_image2.png
    Greyscale
   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the activity sensor, taught by Dudani, Bhatia and Ren, with the tuning domains comprising biocompatible polymers Kwon Pg 2, Col.1, ¶ 4, line 3).
	Regarding claim 14, Dudani teaches a large poly(ethylene glycol) (PEG) 40 kDa scaffold (Dudani Pg 2920, §2.1, lines 4-5).
Dudani does not teach the tuning domains comprise polymers between the scaffold and the polypeptides to decrease steric interference among parts of the activity sensor and thereby increase accessibility of the polypeptides to the proteases to promote successful cleavage.
Kwon depicts PEG between the scaffold and the peptides (Kwon, Fig. 3a) and the rate of cleavage by MMP9 increased with increasing penetration distance (Kwon Pg 2, Col.1, ¶ 4, lines 8-9).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the activity sensor taught by Dudani, Bhatia and Ren with the tuning domains comprising polymers as taught by Kwon to tune the specificity of proteolytic cleavage rates (Kwon Pg 2, Col.1, ¶ 4, lines 3-4).
	Regarding claim 15, Dudani teaches a large poly(thylene glycol) (PEG) 40 kDa scaffold (Dudani Pg 2920, §2.1, line 4).  Dudani further teaches in vivo protease-sensitive substrates were synthesized to contain a urinary reporter (a stable D-stereoisomer of glutamate-fibrinopeptide B with a ligand handles) for detection (Dudani Pg 2926, §4, lines 4-6) that is a protease-resistant D-stereoisomer of glutamate-fibrinopeptide B (Dudani Pg 2920, ¶ 1, lines 3-4).
	Regarding claim 24, Dudani teaches a large poly(thylene glycol) (PEG) 40 kDa scaffold (Dudani Pg 2920, §2.1, line 4).  Dudani further teaches peptide sequences Dudani Pg 2920, §2.1, lines 11-12) and in vivo protease-sensitive substrates were synthesized to contain a urinary reporter (a stable D-stereoisomer of glutamate-fibrinopeptide B with a ligand handles) for detection (Dudani Pg 2926, §4, lines 4-6). Dudani depicts ligand reporter (tuning domain) as part of detectable analyte (Dudani Fig. 1b 5.).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dudani (Dudani, J.S. et al., Sustained-Release Synthetic Biomarkers for Monitoring Thrombosis and Inflammation Using Point-of-Care Compatible Readouts, 2016, Advanced Functional Materials, 26, 2919-2928) in view of Kwon (Kwon, E.J. et al., Ultrasensitive tumor-penetrating nanosensors of protease activity, 2017, Nature Biomedical Engineering, 1(54), 1-10) and Ren (US9006415B2). 
Regarding claim 25, Dudani teaches an exogenous nanosensor (activity sensor) that was optimized for delivery under the skin and subsequent diffusion into the bloodstream (Dudani Pg 2920, Col. 1, ¶ 2, lines 4-6).  Dudani utilized a large poly(ethylene glycol) (PEG) 40 kDa (carrier comprising one or a plurality of molecular subunits) scaffold as a chaperone for urinary biomarkers (detectable reporters) (Dudani Pg 2920, §2.1, lines 4-5).  Peptide sequences designed for their selective protease sensitivity were linked to urinary reporters and coupled to multiarm PEG (eight reactive groups) scaffold molecules (linked to the carrier by a cleavable linker containing a cleavage site of an enzyme) (Dudani Pg 2920, §2.1, lines 11- Col. 2, line 1).  Synthetic peptide substrates can be chosen to be efficiently cleaved by disease-associated proteases of interest, thereby releasing urinary reporters (Dudani Pg 2920, Col. 2, ¶ 1, lines 7-9).  The utility of a thrombin sensor to identify thrombosis and an Matrix metalloproteinase (MMP) sensor to measure inflammation is demonstrated (Abstract, lines 10-12).  Supplementary Figure 1a depicts orthogonally encoded ligand urinary reporters for thrombin and MMP substrates (Supplemental Information Pg. 2, Supplementary Figure 1a).  
    PNG
    media_image3.png
    336
    477
    media_image3.png
    Greyscale

	Dudani teaches synthetic biomarkers comprise a protease-resistant D-stereoisomer of glutamate-fibrinopeptide B (tuning domain) (Dudani Pg 2920, Col. 2, ¶ 1, lines 2-3), but does not specifically teach the tuning domain modifies a distribution or residence time of the activity sensor within a subject or comprises at least one fatty acid. 
Kwon teaches tumor-targeting ligands (tuning domains) …can increase cell-specific association and retention in the tumor environment (Kwon Pgs 2-3, Col. 2, ¶ 2, lines 8-10). 
Ren Claim 1).  Ren teaches the nucleic acid is an siRNA, and wherein the polypeptide assembles into a light-scattering complex upon complexation with the siRNA molecule (Ren Claim 2).  Upon complexation with siRNA, the resulting nanocomplex is stable, non-immunostimulatory, displays homing peptides in a multivalent fashion that increases their binding avidity (Ren Col. 3, lines 17-20).  Ren discloses the lipophilic group is myristic acid (Ren Claim 13) or the lipophilic group is a saturated fatty acid (Ren Claim 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudani's activity sensor with tuning domains, as taught by Kwon, comprising at least one fatty acid, as taught by Ren, to improve activity sensor distribution and delivery (Kwon Pg 2, Col. 2, ¶ 2, lines 5-6: Ligands can be deployed to improve the nanoparticle distribution in and around the tumour; Ren Col. 14, lines 52-55; lines 63-67: lipid modifications promote efficient cellular transduction and delivery). 

Claims 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dudani (Dudani, J.S. et al., Sustained-Release Synthetic Biomarkers for Monitoring Thrombosis and Inflammation Using Point-of-Care Compatible Readouts, 2016, Advanced Functional Materials, 26, 2919-2928) in view of Bhatia (WO2014197840A1), Ren (US9006415B2), and Kwon (Kwon, E.J. et al., Ultrasensitive tumor-penetrating nanosensors of protease activity, 2017, Nature Biomedical Engineering, 1(54), 1-10), and further in view of Harris (Harris, T. J. et al., Protease-Triggered Unveiling of Bioactive Nanoparticles, 2008, Small, 4(9), 1307-1312). 
Regarding claims 13, 18 and 19, Dudani, Bhatia, Ren and Kwon teach synthetic peptide substrates can be chosen to be efficiently cleaved by disease-associated proteases of interest, thereby releasing urinary reporters (Dudani Pg 2920, Col. 2, ¶ 1, lines 7-8). 
Dudani, Bhatia, Ren and Kwon do not teach the tuning domain comprises polymers or PEG side chains, but Harris teaches linear PEG tethered by an MMP-2 cleavable substrate, are conjugated onto the surface of a nanoparticle (Harris Pg 1307, Col. 2, ¶ 3, lines 5-7).  Harris does not explicitly teach the polymer facilitates passage of the reporter into systemic circulation or inhibition of enzymatic activity on the liberated reporter post-cleavage, but does teach these concepts for the particle in general: reversible polymer veiling greatly extends nanoparticle circulation in the blood over unveiled particles (Harris Pg 1307, Col. 2, ¶ 2, lines 6-8) and the circulation time of cleavable particles was not significantly altered from that of non-cleavable controls, suggesting that the cleavable coating withstands degradation by proteases in the blood (Harris Pg 1308, Col. 2, ¶ 3, lines 9-12). 

Regarding claim 20, Harris teaches linear PEG tethered by an MMP-2 cleavable substrate, are conjugated onto the surface of a nanoparticle. The hydrophilic polymer prevents both RES-mediated clearance of particles and systemic action of the bioactive ligand (Harris Pg 1307, Col. 2, ¶ 3, lines 5-9).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 17, 22 and 23 of copending Application No. 16/776,991 in view of Bhatia (WO2014197840A1) and Ren (US9006415B2).   
Copending claim 1 recites an analysis method, the method comprising the steps of: administering a pro-analyte to a patient, wherein in situ processing in the body results in enrichment of detectable reporters from the pro-analyte in proportion to a health condition of the patient; measuring the detectable reporters in a sample from the patient; and correlating the measured reporters to the health condition in the patient. Copending claim 16 recites the method of claim 1, wherein the pro-analyte is a carrier comprising a linker connected to one or more of said detectable reporters. Copending claim 17 recites the method of claim 16, wherein said carrier is a multi-arm polyethylene 
The copending claims do not recite at least one fatty acid or at least two or four distinct reporters. Bhatia teaches biomarker nanoparticles capable of quantitatively detecting enzymatic activity in vivo (Bhatia Abstract, line 2), wherein the carrier contains different reporters and different cleavage sites to report activity of 2-1000 different enzymes (Bhatia Pg. 14, line 30 – Page 15, line 1). Ren teaches a composition comprising a polypeptide comprising a first homing domain and a second cell-penetrating domain, wherein the second cell-penetrating domain is N-terminal to the first homing domain and the N-terminus of the polypeptide is modified with a lipophilic group, and a nucleic acid, wherein the nucleic acid is non-covalently associated with the second cell-penetrating domain, and wherein the second cell-penetrating domain has two or more basic amino acids, and wherein the number of basic amino acids within the second cell penetrating domain is below a threshold level of amino acids above which 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pro-analyte as taught by copending Application No. 16/776,991 with at least two distinct detectable reporters to report activity of different  enzymes, as taught by Bhatia, and at least one fatty acid linked to the carrier, as taught by Ren, because different enzymes can be involved at different stages in a disease state (Bhatia Pg. 33, lines 29-31) and lipid modifications promote efficient cellular transduction and delivery (Ren Col. 14, lines 52-55; lines 63-67).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-14 of copending Application No. 16/777,025 in view of Bhatia (WO2014197840A1) and Ren (US9006415B2).   
Copending claim 1 recites a method of detecting changes in extracellular matrix, transmembrane proteins, and/or the tissue microenvironment, the method comprising: administering to a subject a plurality of activity sensors that release 
The copending claims do not recite at least one fatty acid or at least two or four distinct reporters.  Bhatia teaches biomarker nanoparticles capable of quantitatively detecting enzymatic activity in vivo (Bhatia Abstract, line 2), wherein the carrier contains different reporters and different cleavage sites to report activity of 2-1000 different enzymes (Bhatia Pg. 14, line 30 – Page 15, line 1).  Ren teaches a composition comprising a polypeptide comprising a first homing domain and a second cell-penetrating domain, wherein the second cell-penetrating domain is N-terminal to the first homing domain and the N-terminus of the polypeptide is modified with a lipophilic group, and a nucleic acid, wherein the nucleic acid is non-covalently associated with the second cell-penetrating domain, and wherein the second cell-penetrating domain has 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the activity sensor as taught by copending Application No. 16/777,025 with at least two distinct detectable reporters to report activity of different  enzymes, as taught by Bhatia, and at least one fatty acid linked to the carrier, as taught by Ren, because different enzymes can be involved at different stages in a disease state (Bhatia Pg. 33, lines 29-31) and lipid modifications promote efficient cellular transduction and delivery (Ren Col. 14, lines 52-55; lines 63-67).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Claims 1, 3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 13-16 and 18-20 of copending Application No. 17/339,254 in view of Ren (US9006415B2).   
Copending claim 1 recites a method for characterizing liver disease, the method comprising: detecting a reporter that is released from an activity sensor differentially in diseased liver tissue versus healthy liver tissue; and characterizing a liver disease based upon a presence and/or amount of said reporter. Copending claim 3 recites the method of claim 1, further comprising detecting a plurality of reporters from a plurality of activity sensors, wherein different ones of the plurality of reporters are released by enzymes that are differentially active in the diseased liver tissue versus the healthy liver tissue. Copending claim 6 recites the method of claim 3, wherein each of the enzymes is a protease. Copending claim 13 recites the method of claim 1, wherein the activity sensor comprises a multi-arm polyethylene glycol (PEG) scaffold and the reporters comprise polypeptides linked to the PEG scaffold.  Copending claim 14 recites a composition for screening or diagnosis of liver disease, the composition comprising: an activity sensor; and a reporter releasably attached to the activity sensor, wherein the reporter is released from the activity sensor in the liver in the presence of an enzyme that is differentially expressed in liver affected by a disease versus healthy liver. Copending claim 15 recites the composition of claim 14, wherein the reporter is released from the activity sensor via enzymatic cleavage. Copending claim 16 recites the composition of claim 15, further comprising a plurality of the activity sensors, wherein each activity sensors has a plurality of the reporters releasably attached thereto, wherein the plurality of activity sensors are released by a plurality of enzymes that are differentially expressed in liver affected by the disease. Copending claim 18 recites the composition of claim 16, wherein the activity sensor comprises a molecular scaffold and the reporters comprise polypeptides linked to the scaffold. Copending claim 
The copending claims do not recite at least one fatty acid. Ren teaches a composition comprising a polypeptide comprising a first homing domain and a second cell-penetrating domain, wherein the second cell-penetrating domain is N-terminal to the first homing domain and the N-terminus of the polypeptide is modified with a lipophilic group, and a nucleic acid, wherein the nucleic acid is non-covalently associated with the second cell-penetrating domain, and wherein the second cell-penetrating domain has two or more basic amino acids, and wherein the number of basic amino acids within the second cell penetrating domain is below a threshold level of amino acids above which the polypeptide targets cells non-specifically (Ren Claim 1). Ren teaches the nucleic acid is an siRNA, and wherein the polypeptide assembles into a light-scattering complex upon complexation with the siRNA molecule (Ren Claim 2). Upon complexation with siRNA, the resulting nanocomplex is stable, non-immunostimulatory, displays homing peptides in a multivalent fashion that increases their binding avidity (Ren Col. 3, lines 17-20). Ren discloses the lipophilic group is myristic acid (Ren Claim 13) or the lipophilic group is a saturated fatty acid (Ren Claim 25).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the activity sensor as taught by copending Application No. 17/339,254 with at least one fatty acid linked to the carrier, as taught by 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed 4/8/2021 with respect to the claim rejections under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to the new ground of rejection made under 35 U.S.C. 103 over Dudani, Bhatia, and Ren.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                             
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657